Case 1:19-cv-02035-DLI-RLM Document 6 Filed 04/09/19 Page 1 of 3 PageID #: 106




                                                             19cv2035




   4/9/2019                                     /s/Priscilla Bowens
Case 1:19-cv-02035-DLI-RLM Document 6 Filed 04/09/19 Page 2 of 3 PageID #: 107




                                                             19cv2035




   4/9/2019                                    /s/Priscilla Bowens
Case 1:19-cv-02035-DLI-RLM Document 6 Filed 04/09/19 Page 3 of 3 PageID #: 108




                                                           19cv2035




   4/9/2019                                     /s/Priscilla Bowens
